Graff, P. J.,
thirty-third judicial district, specially presiding,
This matter comes before us upon a petition praying that petitioner be permitted to file his petition to he a candidate for school director in the election district of the City of Corry, nunc pro tunc.
On July 24, 1939, Edwin J. Lewis filed his petition to be a candidate for school director in the City of Corry, with the election board of Erie County, proper *54in all respects excepting that it was signed by 10 electors instead of 100 as required by the act of assembly. Section 912 of the Pennsylvania Election Code of June 3,1937, P. L. 1333, provides inter alia as follows:
“Nomination petitions of candidates at primaries shall be signed.— (d) If for . . . an office to be voted for by the electors of an entire city, by at least one hundred registered and enrolled members of the proper party. . . .”
Prior to filing the petition to become a candidate, written information was given to petitioner by a clerk in the office of the county commissioners who constitute the election board for the County of Erie, to the effect that it was necessary that the petition be signed by only 10 registered and enrolled members of the proper party instead of 100 as required by the act of assembly. Obviously the petition is fatally defective. However, information was given from the office of the county board of election, upon which petitioner relied. That such reliance was reasonable cannot be questioned. No fraud or corruption is present in the slightest degree. Furthermore, no objection is interposed by any person to the allowance of the prayer of the petition. Manifestly, a grave injustice would be done were petitioner not permitted to correct now the petition filed with the election board. We are of the opinion that the prayer of the petition should be granted and, in a sense, an amendment allowed by permitting the proper petition to be filed nunc pro tunc.
And now, August 4, 1939, after due consideration, the prayer of the petition is granted and petitioner, Edwin J. Lewis, is permitted to file his petition to become a candidate for school director upon the Republican ticket in the City of Corry, nunc pro tunc and with the same effect as though the same had been filed on July 24, 1939.